Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 1 of 21




       EXHIBIT “5”
      Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 2 of 21


To:             Kingdom Studios, LLC (dwtrademarks@dickinsonwright.com)
Subject:        U.S. TRADEMARK APPLICATION NO. 87781778 - KINGDOM STUDIOS, LLC - 75584-5
Sent:           1/9/2019 1:58:35 PM
Sent As:        ECOM114@USPTO.GOV
Attachments:    Attachment - 1
                Attachment - 2
                Attachment - 3
                Attachment - 4
                Attachment - 5
                Attachment - 6
                Attachment - 7
                Attachment - 8
                Attachment - 9
                Attachment - 10
                Attachment - 11
                Attachment - 12
                Attachment - 13
                Attachment - 14

                          UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)
                  OFFICE ACTION (OFFICIAL LETTER) ABOUT APPLICANT’S TRADEMARK APPLICATION

                       U.S. APPLICATION SERIAL NO.
                       87781778

                       MARK: KINGDOM STUDIOS,
                       LLC
                                                          *87781778*
                       CORRESPONDENT ADDRESS:
                          NICOLE M. MEYER                 CLICK HERE TO RESPOND TO THIS
                          DICKINSON WRIGHT PLLC           LETTER:
                          1825 EYE STREET, N.W.,          http://www.uspto.gov/trademarks/teas/response forms.jsp
                       SUITE 900
                          WASHINGTON, DC 20006            VIEW YOUR APPLICATION FILE

                       APPLICANT: Kingdom Studios,
                       LLC

                       CORRESPONDENT’S
                       REFERENCE/DOCKET NO:
                          75584-5
                       CORRESPONDENT E-MAIL
                       ADDRESS:

                       dwtrademarks@dickinsonwright.com



                                                   OFFICE ACTION

                           STRICT DEADLINE TO RESPOND TO THIS LETTER
TO AVOID ABANDONMENT OF APPLICANT’S TRADEMARK APPLICATION, THE USPTO MUST RECEIVE APPLICANT’S
COMPLETE RESPONSE TO THIS LETTER WITHIN 6 MONTHS OF THE ISSUE/MAILING DATE BELOW. A RESPONSE
TRANSMITTED THROUGH THE TRADEMARK ELECTRONIC APPLICATION SYSTEM (TEAS) MUST BE RECEIVED BEFORE
MIDNIGHT EASTERN TIME OF THE LAST DAY OF THE RESPONSE PERIOD.
     Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 3 of 21


ISSUE/MAILING DATE: 1/9/2019


 TEAS PLUS OR TEAS REDUCED FEE (TEAS RF) APPLICANTS – TO MAINTAIN LOWER FEE, ADDITIONAL
REQUIREMENTS MUST BE MET, INCLUDING SUBMITTING DOCUMENTS ONLINE: Applicants who filed their application online
using the lower-fee TEAS Plus or TEAS RF application form must (1) file certain documents online using TEAS, including responses to Office
actions (see TMEP §§819.02(b), 820.02(b) for a complete list of these documents); (2) maintain a valid e-mail correspondence address; and (3)
agree to receive correspondence from the USPTO by e-mail throughout the prosecution of the application. See 37 C.F.R. §§2.22(b), 2.23(b);
TMEP §§819, 820. TEAS Plus or TEAS RF applicants who do not meet these requirements must submit an additional processing fee of $125
per class of goods and/or services. 37 C.F.R. §§2.6(a)(1)(v), 2.22(c), 2.23(c); TMEP §§819.04, 820.04. However, in certain situations, TEAS
Plus or TEAS RF applicants may respond to an Office action by authorizing an examiner’s amendment by telephone or e-mail without incurring
this additional fee.


INTRODUCTION

This Office action is supplemental to and supersedes the previous Office action issued on May 18, 2018 in connection with this application.


In a previous Office action(s) dated May 18, 2018, the trademark examining attorney refused registration of the applied-for mark based on the
following: Trademark Act Section 2(d) for a likelihood of confusion with a registered mark as to International Classes 009 and 041. In addition,
applicant was required to satisfy the following requirement(s): amend the identification of goods and/or services. In addition, prior filed
Application Serial no. 87700317 was cited pending final disposition of the earlier filed application.


Based on applicant’s response, the trademark examining attorney notes that the following requirement(s) have been satisfied: definite amended
identification provided. See TMEP §713.02.


The referenced prior pending Application Serial No. 87700317 has matured into U.S. Registration No. 5512487. Accordingly, registration is
refused as follows.


The following is a SUMMARY OF ISSUES that applicant must address:

       • NEW ISSUE: Section 2(d) Refusal as to International Class 041


PLEASE NOTE: The Refusal to Register the Mark Under Section 2(d) of the Trademark Act is CONTINUED as to U.S. Registration
No. 3034139 for International Classes 009 and 041.


Applicant must respond to all issues raised in this Office action and the previous May 18, 2018 Office action, within six (6) months of the date of
issuance of this Office action. 37 C.F.R. §2.62(a); see TMEP §711.02. If applicant does not respond within this time limit, the application will
be abandoned. 37 C.F.R. §2.65(a).


SECTION 2(d) REFUSAL – LIKELIHOOD OF CONFUSION

Registration of the applied-for mark is refused because of a likelihood of confusion with the mark in U.S. Registration No. 5512487. Trademark
Act Section 2(d), 15 U.S.C. §1052(d); see TMEP §§1207.01 et seq. See the attached registration.


Trademark Act Section 2(d) bars registration of an applied-for mark that is so similar to a registered mark that it is likely consumers would be
confused, mistaken, or deceived as to the commercial source of the goods and/or services of the parties. See 15 U.S.C. §1052(d). Likelihood of
confusion is determined on a case-by-case basis by applying the factors set forth in In re E. I. du Pont de Nemours & Co., 476 F.2d 1357, 1361,
177 USPQ 563, 567 (C.C.P.A. 1973) (called the “ du Pont factors”). In re i.am.symbolic, llc, 866 F.3d 1315, 1322, 123 USPQ2d 1744, 1747
(Fed. Cir. 2017). Only those factors that are “relevant and of record” need be considered. M2 Software, Inc. v. M2 Commc’ns, Inc. , 450
F.3d 1378, 1382, 78 USPQ2d 1944, 1947 (Fed. Cir. 2006) (citing Shen Mfg. Co. v. Ritz Hotel Ltd., 393 F.3d 1238, 1241, 73 USPQ2d
     Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 4 of 21

1350, 1353 (Fed. Cir. 2004)); see In re Inn at St. John’s, LLC , 126 USPQ2d 1742, 1744 (TTAB 2018).


Although not all du Pont factors may be relevant, there are generally two key considerations in any likelihood of confusion analysis: (1) the
similarities between the compared marks and (2) the relatedness of the compared goods and/or services. See In re i.am.symbolic, llc, 866 F.3d at
1322, 123 USPQ2d at 1747 (quoting Herbko Int’l, Inc. v. Kappa Books, Inc. , 308 F.3d 1156, 1164-65, 64 USPQ2d 1375, 1380 (Fed. Cir. 2002));
Federated Foods, Inc. v. Fort Howard Paper Co., 544 F.2d 1098, 1103, 192 USPQ 24, 29 (C.C.P.A. 1976) (“The fundamental inquiry mandated
by [Section] 2(d) goes to the cumulative effect of differences in the essential characteristics of the goods [or services] and differences in the
marks.”); TMEP §1207.01.


The Marks

Marks are compared in their entireties for similarities in appearance, sound, connotation, and commercial impression. Stone Lion Capital
Partners, LP v. Lion Capital LLP, 746 F.3d 1317, 1321, 110 USPQ2d 1157, 1160 (Fed. Cir. 2014) (quoting Palm Bay Imps., Inc. v. Veuve
Clicquot Ponsardin Maison Fondee En 1772, 396 F.3d 1369, 1371, 73 USPQ2d 1689, 1691 (Fed. Cir. 2005)); TMEP §1207.01(b)-(b)(v).
“Similarity in any one of these elements may be sufficient to find the marks confusingly similar.” In re Inn at St. John’s, LLC , 126 USPQ2d
1742, 1746 (TTAB 2018) (citing In re Davia, 110 USPQ2d 1810, 1812 (TTAB 2014)); TMEP §1207.01(b).


The applicant has applied to register the mark KINGDOM STUDIOS, LLC for, in relevant part,
       “International Class 041: Video and audio production services; multi-media entertainment services in the nature of recording, production
       and post-production services in the field of films, movies, television series, and music; book publishing; entertainment services, namely,
       the provision of movies and video material via the Internet and cable television; film distribution”

The registered mark is KINGDOM WORKS STUDIOS for:
       “Book publishing; Film studios; Film and video film production; Publishing books in the field of education, religion and entertainment;
       Publishing e-books in the field of education, religion and entertainment; Media production services, namely, video and film production;
       Motion picture film production; Multimedia entertainment services in the nature of development, production and post-production services
       in the fields of video and films”

The marks share the terms KINGDOM and STUDIOS. Marks may be confusingly similar in appearance where similar terms or phrases or
similar parts of terms or phrases appear in the compared marks and create a similar overall commercial impression. See Crocker Nat’l Bank v.
Canadian Imperial Bank of Commerce, 228 USPQ 689, 690-91 (TTAB 1986), aff’d sub nom. Canadian Imperial Bank of Commerce v. Wells
Fargo Bank, Nat’l Ass’n , 811 F.2d 1490, 1495, 1 USPQ2d 1813, 1817 (Fed. Cir. 1987) (finding COMMCASH and COMMUNICASH
confusingly similar); In re Corning Glass Works, 229 USPQ 65, 66 (TTAB 1985) (finding CONFIRM and CONFIRMCELLS confusingly
similar); In re Pellerin Milnor Corp., 221 USPQ 558, 560 (TTAB 1983) (finding MILTRON and MILLTRONICS confusingly similar); TMEP
§1207.01(b)(ii)-(iii).


Moreover, the term KINGDOM is the first term in the respective marks. Consumers are generally more inclined to focus on the first word, prefix,
or syllable in any trademark or service mark. See Palm Bay Imps., Inc. v. Veuve Clicquot Ponsardin Maison Fondee En 1772, 396 F.3d 1369,
1372, 73 USPQ2d 1689, 1692 (Fed. Cir. 2005) (finding similarity between VEUVE ROYALE and two VEUVE CLICQUOT marks in part
because “VEUVE . . . remains a ‘prominent feature’ as the first word in the mark and the first word to appear on the label”); Century 21 Real
Estate Corp. v. Century Life of Am., 970 F.2d 874, 876, 23 USPQ2d 1698, 1700 (Fed Cir. 1992) (finding similarity between CENTURY 21 and
CENTURY LIFE OF AMERICA in part because “consumers must first notice th[e] identical lead word”); see also In re Detroit Athletic Co.,
903 F.3d 1297, 1303, 128 USPQ2d 1047, 1049 (Fed. Cir. 2018) (finding “the identity of the marks’ two initial words is particularly significant
because consumers typically notice those words first”).



Marks must be compared in their entireties and should not be dissected; however, a trademark examining attorney may weigh the individual
components of a mark to determine its overall commercial impression. In re Detroit Athletic Co., 903 F.3d 1297, 1305, 128 USPQ2d 1047, 1050
(Fed. Cir. 2018) (“[Regarding the issue of confusion,] there is nothing improper in stating that . . . more or less weight has been given to a
particular feature of a mark, provided the ultimate conclusion rests on consideration of the marks in their entireties.” (quoting In re Nat’l Data
Corp., 753 F.2d 1056, 1058, 224 USPQ 749, 751 (Fed. Cir. 1985)).


In the instant case, the marks create the same mental reaction, connotation and overall commercial impression. When comparing marks, “[t]he
proper test is not a side-by-side comparison of the marks, but instead whether the marks are sufficiently similar in terms of their commercial
        Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 5 of 21

impression such that [consumers] who encounter the marks would be likely to assume a connection between the parties.” Cai v. Diamond Hong,
Inc., __ F.3d __, 127 USPQ2d 1797, 1801 (Fed. Cir. 2018) (quoting Coach Servs., Inc. v. Triumph Learning LLC, 668 F.3d 1356, 1368, 101
USPQ2d 1713, 1721 (Fed. Cir. 2012)); TMEP §1207.01(b). The proper focus is on the recollection of the average purchaser, who retains a
general rather than specific impression of trademarks. In re Inn at St. John’s, LLC , 126 USPQ2d 1742, 1746 (TTAB 2018) (citing In re St.
Helena Hosp., 774 F.3d 747, 750-51, 113 USPQ2d 1082, 1085 (Fed. Cir. 2014); Geigy Chem. Corp. v. Atlas Chem. Indus., Inc., 438 F.2d 1005,
1007, 169 USPQ 39, 40 (CCPA 1971)); TMEP §1207.01(b).


Lastly, where the goods and/or services of an applicant and registrant are “similar in kind and/or closely related,” the degree of similarity
between the marks required to support a finding of likelihood of confusion is not as great as in the case of diverse goods and/or services. In re
J.M. Originals Inc., 6 USPQ2d 1393, 1394 (TTAB 1987); see Shen Mfg. Co. v. Ritz Hotel Ltd., 393 F.3d 1238, 1242, 73 USPQ2d 1350, 1354
(Fed. Cir. 2004); TMEP §1207.01(b).


The Services

The goods and/or services are compared to determine whether they are similar, commercially related, or travel in the same trade channels. See
Coach Servs., Inc. v. Triumph Learning LLC, 668 F.3d 1356, 1369-71, 101 USPQ2d 1713, 1722-23 (Fed. Cir. 2012); Herbko Int’l, Inc. v. Kappa
Books, Inc., 308 F.3d 1156, 1165, 64 USPQ2d 1375, 1381 (Fed. Cir. 2002); TMEP §§1207.01, 1207.01(a)(vi).


In the instant case, the parties have identical book publishing services, and highly related, potentially identical, audio-video production services,
video and film production and post-production services, and film production and distribution such that the services would marketed in the same
channels of trade.


The compared goods and/or services need not be identical or even competitive to find a likelihood of confusion. See On-line Careline Inc. v. Am.
Online Inc., 229 F.3d 1080, 1086, 56 USPQ2d 1471, 1475 (Fed. Cir. 2000); Recot, Inc. v. Becton, 214 F.3d 1322, 1329, 54 USPQ2d 1894, 1898
(Fed. Cir. 2000); TMEP §1207.01(a)(i). They need only be “related in some manner and/or if the circumstances surrounding their marketing are
such that they could give rise to the mistaken belief that [the goods and/or services] emanate from the same source.” Coach Servs., Inc. v.
Triumph Learning LLC, 668 F.3d 1356, 1369, 101 USPQ2d 1713, 1722 (Fed. Cir. 2012) (quoting 7-Eleven Inc. v. Wechsler, 83 USPQ2d 1715,
1724 (TTAB 2007)); TMEP §1207.01(a)(i).


The attached Internet evidence, consisting of web pages from the examining attorney’s search in a computerized database, establishes that the
same entity commonly provides the relevant services and markets the services under the same mark, that the relevant services are sold or
provided through the same trade channels and used by the same classes of consumers in the same fields of use, and that the services are similar or
complementary in terms of purpose or function.


The attached articles, and those incorporated by reference herein, from the examining attorney search in a computerized database demonstrate
production, recording, and post production services, and film production and distribution services provided under the same mark and marketed in
the same channels of trade.

    -    RENEGADE – production and post production services; audio-video production
    -    LISBONWORKS – video & audio production and post production services
    -    MAAC – studios that engage in film production and distribution
    -    PREM1ERE FILM – film production and distribution company

Thus, applicant’s and registrant’s services are considered related for likelihood of confusion purposes. See, e.g., In re Davey Prods. Pty Ltd., 92
USPQ2d 1198, 1202-04 (TTAB 2009); In re Toshiba Med. Sys. Corp., 91 USPQ2d 1266, 1268-69, 1271-72 (TTAB 2009).


The marks are highly similar. The book publishing, audio and video production services and recording, production and post production services
and film distribution are very highly related. The similarities among the marks and the services are so great as to be marketed in the same
channels of trade and create a likelihood of confusion among consumers.

The overriding concern is not only to prevent buyer confusion as to the source of the goods and/or services, but to protect the registrant from
adverse commercial impact due to use of a similar mark by a newcomer. See In re Shell Oil Co., 992 F.2d 1204, 1208, 26 USPQ2d 1687, 1690
     Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 6 of 21

(Fed. Cir. 1993). Therefore, any doubt regarding a likelihood of confusion determination is resolved in favor of the registrant. TMEP
§1207.01(d)(i); see Hewlett-Packard Co. v. Packard Press, Inc., 281 F.3d 1261, 1265, 62 USPQ2d 1001, 1003 (Fed. Cir. 2002); In re Hyper
Shoppes (Ohio), Inc., 837 F.2d 463, 464-65, 6 USPQ2d 1025, 1026 (Fed. Cir. 1988).


Accordingly, registration is refused under Section 2(d) of the Trademark Act as to International Class 041.

Although applicant’s mark has been refused registration, applicant may respond to the refusal by submitting evidence and arguments in support
of registration.


PLEASE NOTE: The applicant’s response dated November 15, 2018 will be addressed upon the applicant’s response to this
superseding Office action.


ASSISTANCE
Please call or email the assigned trademark examining attorney with questions about this Office action. Although the trademark examining
attorney cannot provide legal advice or statements about applicant’s rights, the trademark examining attorney can provide applicant with
additional explanation about the refusal(s) and/or requirement(s) in this Office action. See TMEP §§705.02, 709.06. Although the USPTO does
not accept emails as responses to Office actions, emails can be used for informal communications and will be included in the application record.
See 37 C.F.R. §§2.62(c), 2.191; TMEP §§304.01-.02, 709.04-.05.



                                                /AKhan/
                                                Asmat Khan
                                                Trademark Examining Attorney
                                                Law Office 114
                                                (571)-272-9453
                                                asmat khan@uspto.gov



TO RESPOND TO THIS LETTER: Go to http://www.uspto.gov/trademarks/teas/response forms.jsp. Please wait 48-72 hours from the
issue/mailing date before using the Trademark Electronic Application System (TEAS), to allow for necessary system updates of the application.
For technical assistance with online forms, e-mail TEAS@uspto.gov. For questions about the Office action itself, please contact the assigned
trademark examining attorney. E-mail communications will not be accepted as responses to Office actions; therefore, do not respond to
this Office action by e-mail.

All informal e-mail communications relevant to this application will be placed in the official application record.

WHO MUST SIGN THE RESPONSE: It must be personally signed by an individual applicant or someone with legal authority to bind an
applicant (i.e., a corporate officer, a general partner, all joint applicants). If an applicant is represented by an attorney, the attorney must sign the
response.

PERIODICALLY CHECK THE STATUS OF THE APPLICATION: To ensure that applicant does not miss crucial deadlines or official
notices, check the status of the application every three to four months using the Trademark Status and Document Retrieval (TSDR) system at
http://tsdr.uspto.gov/. Please keep a copy of the TSDR status screen. If the status shows no change for more than six months, contact the
Trademark Assistance Center by e-mail at TrademarkAssistanceCenter@uspto.gov or call 1-800-786-9199. For more information on checking
status, see http://www.uspto.gov/trademarks/process/status/.

TO UPDATE CORRESPONDENCE/E-MAIL ADDRESS: Use the TEAS form at http://www.uspto.gov/trademarks/teas/correspondence.jsp.
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 7 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 8 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 9 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 10 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 11 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 12 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 13 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 14 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 15 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 16 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 17 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 18 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 19 of 21
Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 20 of 21
    Case 0:19-cv-61724-XXXX Document 1-5 Entered on FLSD Docket 07/12/2019 Page 21 of 21


To:                   Kingdom Studios, LLC (dwtrademarks@dickinsonwright.com)
Subject:              U.S. TRADEMARK APPLICATION NO. 87781778 - KINGDOM STUDIOS, LLC - 75584-5
Sent:                 1/9/2019 1:58:37 PM
Sent As:              ECOM114@USPTO.GOV
Attachments:

                            UNITED STATES PATENT AND TRADEMARK OFFICE (USPTO)



                                        IMPORTANT NOTICE REGARDING YOUR
                                           U.S. TRADEMARK APPLICATION

                                 USPTO OFFICE ACTION (OFFICIAL LETTER) HAS ISSUED
                                 ON 1/9/2019 FOR U.S. APPLICATION SERIAL NO. 87781778

Please follow the instructions below:

(1) TO READ THE LETTER: Click on this link or go to http://tsdr.uspto.gov, enter the U.S. application serial number, and click on
“Documents.”

The Office action may not be immediately viewable, to allow for necessary system updates of the application, but will be available within 24
hours of this e-mail notification.

(2) TIMELY RESPONSE IS REQUIRED: Please carefully review the Office action to determine (1) how to respond, and (2) the applicable
response time period. Your response deadline will be calculated from 1/9/2019 (or sooner if specified in the Office action). A response
transmitted through the Trademark Electronic Application System (TEAS) must be received before midnight Eastern Time of the last day of the
response period. For information regarding response time periods, see http://www.uspto.gov/trademarks/process/status/responsetime.jsp.

Do NOT hit “Reply” to this e-mail notification, or otherwise e-mail your response because the USPTO does NOT accept e-mails as
responses to Office actions. Instead, the USPTO recommends that you respond online using the TEAS response form located at
http://www.uspto.gov/trademarks/teas/response forms.jsp.

(3) QUESTIONS: For questions about the contents of the Office action itself, please contact the assigned trademark examining attorney. For
technical assistance in accessing or viewing the Office action in the Trademark Status and Document Retrieval (TSDR) system, please e-mail
TSDR@uspto.gov.


                                                              WARNING

Failure to file the required response by the applicable response deadline will result in the ABANDONMENT of your application. For
more information regarding abandonment, see http://www.uspto.gov/trademarks/basics/abandon.jsp.

PRIVATE COMPANY SOLICITATIONS REGARDING YOUR APPLICATION: Private companies not associated with the USPTO are
using information provided in trademark applications to mail or e-mail trademark-related solicitations. These companies often use names that
closely resemble the USPTO and their solicitations may look like an official government document. Many solicitations require that you pay
“fees.”

Please carefully review all correspondence you receive regarding this application to make sure that you are responding to an official document
from the USPTO rather than a private company solicitation. All official USPTO correspondence will be mailed only from the “United States
Patent and Trademark Office” in Alexandria, VA; or sent by e-mail from the domain “@uspto.gov.” For more information on how to handle
private company solicitations, see http://www.uspto.gov/trademarks/solicitation warnings.jsp.
